Opinion filed October 20, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-22-00059-CR
                                     __________

               BRANDON MARCHELLE LEE, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR15415


                      MEMORANDUM OPINION
      Appellant, Brandon Marchelle Lee, waived his right to a jury trial and pled
guilty to the first-degree felony offense of aggravated sexual assault of a child. See
TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (a)(2)(B) (West 2019). The trial court
accepted Appellant’s plea, found him guilty of the offense as charged, and ordered
a presentence investigation report.    Three months later, the trial court held a
punishment hearing—at which it considered not only the presentence investigation
report, but also the testimony of eleven witnesses—and assessed Appellant’s
punishment at imprisonment for fifty-four years. We affirm.
        Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is wholly frivolous and without merit. Counsel provided Appellant with a
copy of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy
of the clerk’s record and the reporter’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a petition for discretionary review with the clerk of the
Texas Court of Criminal Appeals seeking review by that court. See TEX. R.
APP. P.68.       Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous and without merit.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


October 20, 2022                                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
                                                    2